DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 4, 7, 8, 11, 14, 17 and 18 are amended.
Claims 2, 3, 6, 12, 13, 16 have been cancelled.
Claims 5, 9, 10, 19 and 20 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1 and 11, though Ma(US 2015/0213646) teaches performing a 3D scan of a body of a user using an image sensor (0002 lines 1-4) and generating a 3D scan model of the body of the user (0005 lines 1-11), Ma fails to teach generating a 3D avatar based on a result of matching the 3D scan model and the template avatar, wherein an extent of the matching is based upon whether translation, rotation, and scale of the template avatar is adjusted in advance to match the 3D scan model, wherein matching the 3D scan model and the previously stored template avatar is configured to match the 3D scan model and the template avatar using point-to-point correspondence between the 3D scan model and the template avatar, wherein the point-to-point correspondence includes information in which one or more positions predefined in body parts of the 3D scan model and the template avatar are defined as corresponding points, wherein matching the 3D scan model and the previously stored template avatar is configured to apply rigid transformation to the template avatar by moving and rotating the 3D scan model based on positions of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/20, with respect to claims 1, 4, 5, 7-11, 14, 15 and 17-20 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claims 1-4 and 11-14 has been withdrawn, and claims 1, 4, 5, 7-11, 14, 15 and 17-20 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699